FILED
                            NOT FOR PUBLICATION                             AUG 19 2013

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                        No. 12-10061

               Plaintiff - Appellee,             D.C. No. 4:11-cr-02278-DCB

  v.
                                                 MEMORANDUM *
JOSE RICARDO TORRES-PEREZ, a.k.a.
Pedro Garcia-Perez,

               Defendant - Appellant.



                    Appeal from the United States District Court
                             for the District of Arizona
                     David C. Bury, District Judge, Presiding

                            Submitted August 14, 2013 **

Before:        SCHROEDER, GRABER, and PAEZ, Circuit Judges.

       Jose Ricardo Torres-Perez appeals from the district court’s judgment and

challenges his jury-trial conviction and 63-month sentence for reentry after

deportation, in violation of 8 U.S.C. § 1326.


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Pursuant to Anders v. California, 386 U.S. 738 (1967), Torres-Perez’s

counsel has filed a brief stating that there are no grounds for relief, along with a

motion to withdraw as counsel of record. We have provided Torres-Perez the

opportunity to file a pro se supplemental brief. No pro se supplemental brief or

answering brief has been filed.

      Our independent review of the record pursuant to Penson v. Ohio, 488 U.S.

75, 80 (1988), discloses no arguable grounds for relief on direct appeal.

      Counsel’s motion to withdraw is GRANTED. Torres-Perez’s motion for

appointment of substitute counsel is DENIED.

      AFFIRMED.




                                           2                                     12-10061